              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION
 

    ANDREW RALPH MCGILL,

                   Plaintiff,
             v.                           Case No. 17-13071
                                          Hon. Terrence G. Berg
    COMMISSIONER OF
    SOCIAL SECURITY,

                   Defendant.

                            JUDGMENT
     In accordance with the opinion and order issued on this date,

adopting Magistrate Judge Patti’s Report and Recommendation

(ECF No. 17), granting Defendant’s Motion for Summary Judgment
(ECF No. 15) and denying Plaintiff’s Motion for Summary

Judgment (ECF No. 14);

     It is ORDERED AND ADJUDGED that judgment be entered for

Defendant and the case dismissed with prejudice.

       Dated at Detroit, Michigan: March 25, 2019


                                       DAVID J. WEAVER
                                       CLERK OF THE COURT

                                       s/A. Chubb
                                       Case Manager and Deputy
                                       Clerk


                                 1
 
APPROVED:
s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE 



 

 

 




                        2
 
